    Case 20-10324      Doc 574     Filed 04/21/21 Entered 04/21/21 16:21:52        Desc Main
                                    Document     Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

  In re:
  BARRY WISNER CHAPIN,                            Ch. 7
    Debtor                                        20-10324-JEB


                             Proceeding Memorandum and Order

MATTER:
#552 Motion of Chapter 7 Trustee for Order Approving #550 Stipulation Agreement with Ocean
City Lofts Condominium Association, Inc. Pursuant to Rule 9019

Decision set forth more fully as follows:
Hearing held. For the reasons set forth on the record, the Motion is granted and the Stipulation of
Settlement is approved. As provided in the Stipulation, Claim No. 8 filed by Ocean City Lofts
Condominium Association, Inc. is disallowed. The Trustee shall by May 21, 2021, file an
appropriate pleading in Adversary Proceeding No. 20-01090 to dismiss the counts against Ocean
City.

Dated: 4/21/2021                                  By the Court,




                                                  Janet E. Bostwick
                                                  United States Bankruptcy Judge
